dismis.re                                                           



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH



NO.02-03-199-CV





PORTER TRUCK SALES, INC.,				               APPELLANTS

DOWDY-FERRY SAND AND GRAVEL

COMPANY, INC., MICHAEL RAY,

NADINE MCBRIDE, INDIVIDUALLY

AND AS NEXT FRIEND OF DAMON

DALE MCBRIDE, AND AS PERSONAL

REPRESENTATIVE FOR THE ESTATE

OF JASON MCBRIDE, DALE LANCE

MCBRIDE AND DEBORAH MCBRIDE,

OMEGA CONTRACTING, INC., AND

FABIAN CARDENAS



V.



RICK MORALES									   APPELLEE

----------

FROM THE 271
ST
 DISTRICT COURT OF WISE COUNTY

----------

MEMORANDUM
 
OPINION
(footnote: 1) 
AND JUDGMENT

----------

We have considered the “Motion To Dismiss Appeal Of Appellant Michael Ray,” “Appellant’s Motion To Dismiss Appeal” of Nadine McBride, in her capacity as Personal Representative of the Estate of Jason McBride, and the “Notice Of Withdrawal Of Notice Of Appeal” of Dowdy-Ferry Sand and Gravel Company, Inc.  It is the court’s opinion that the motions should be granted; therefore, we dismiss the appeal of appellants Michael Ray, Nadine McBride, in her capacity as Personal Representative of the Estate of Jason McBride, and  Dowdy-Ferry Sand and Gravel Company, Inc. 
See 
T
EX.
 R. A
PP.
 P. 42.1(a)(1), 43.2(f).  This case shall hereafter be styled “
Porter Truck Sales, Inc., Dale Lance McBride and Deborah McBride, Omega Contracting, Inc., and Fabian Cardenas v. Rick Morales
.”

Costs of this appeal shall be taxed against party incurring same, for  which let execution issue.



PER CURIAM	





PANEL D:	GARDNER, J.; CAYCE, C.J.; and WALKER, J.



DELIVERED: December 18, 2003

FOOTNOTES
1:See 
Tex. R. App. P. 47.4.